Citation Nr: 0311459	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-17 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable evaluation for a left forehead 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from April 1944 to May 
1946.
 



This matter was initially before the Board of Veterans' 
Appeals (Board) from a July 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  By a May 2001 decision, the Board denied 
the veteran's claim for a compensable evaluation for a left 
forehead scar.

Pursuant to a May 2002 Joint Motion for Remand and to Stay 
Further Proceedings, in a May 2002 Order, the Court of 
Appeals for Veterans Claims vacated the issue noted on the 
title page and remanded it to the Board for further action.
 
In February 2002, the Board determined that further 
development was necessary, and the Board itself conducted 
such development action pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  


REMAND

As indicated above, in February 2002, the Board ordered 
further development in this case in accordance with 38 C.F.R. 
§ 19.9(a)(2), without remanding the matter to the RO.  On May 
1, 2003, however, 38 C.F.R. § 19.9(a)(2) was found to be 
invalid by the United States Court of Appeals for the Federal 
Circuit.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003).  
Hence, this case must be remanded for initial RO review of 
evidence developed by the Board.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take the appropriate 
measures to obtain any pertinent medical 
records identified by the veteran, which 
is not already of record, to include any 
available records from the Lewis Gayle 
Hospital and Dr. Newton, for the period 
from 1960 to 1967.   



2.  The RO should then review the 
evidence of record, to include all 
evidence obtained through development by 
the Board, and adjudicate the issue on 
appeal.  The RO should ensure that all 
action necessary under the Veterans 
Claims Assistance Act of 2000 (VCAA) 
concerning the duty to notify and assist 
the veteran are accomplished.  38 
U.S.C.A. §§ 5100, 5103, 5103A and  5107 
(West 2002).  This includes notification 
of the law, as well as compliance with 
the notice requirements as to what VA 
will do and what the veteran must do, as 
discussed in Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination.  

3.  If the benefit sought on appeal 
continues to be denied, the RO must 
furnish the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the opportunity to provide 
written or other argument or evidence in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




